 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEWIS ANDERSON,                                  No. 1:20-cv-00068-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   XAVIER BECERRA, Attorney General for             PLAINTIFF’S MOTION FOR SUMMARY
     the State of California, et al.,                 JUDGMENT
15
                        Defendants.                   (Doc. No. 7, 11)
16

17

18          Plaintiff Lewis Anderson is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 6, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion for summary judgment be denied without prejudice. (Doc.

23   No. 11.) As the magistrate judge noted in those findings and recommendations, this action only

24   commenced on January 14, 2020, and a motion for summary judgment filed pre-answer and pre-

25   discovery will usually be judged premature, even if in technical compliance with Federal Rule of

26   Civil Procedure 56. (Doc. No. 11 at 2.) Moreover, plaintiff’s motion fails to comply with Local

27   Rule 260(a), as it does not contain a Statement of Undisputed Facts that enumerates the evidence

28   on which plaintiff is relying for his motion. The findings and recommendations were served on
                                                      1
 1   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 2   days after service. (Id. at 3.) No objections have been filed, and the time in which to do so has

 3   passed.

 4             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court concludes that the findings and recommendations are supported by the record and by proper

 7   analysis.

 8             Accordingly,

 9             1.     The findings and recommendations issued on February 5, 2020 (Doc. No. 11) are

10                    adopted in full;

11             2.     Plaintiff’s motion for summary judgment (Doc. No. 7) is denied without prejudice;

12                    and

13             3.     The matter is referred back to the assigned magistrate judge for further

14                    proceedings.

15   IT IS SO ORDERED.
16
        Dated:       April 8, 2020
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
